Name: Commission Regulation (EEC) No 3336/89 of 6 November 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 11 . 89 Official Journal of the European Communities No L 322/17 COMMISSION REGULATION (EEC) No 3336/89 of 6 November 1989 fixing die amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3215/89 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3010/89 f), as last amended by Regulation (EEC) No 3308/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3010/89 to the infor ­ Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (H) for sunflower seed harvested and processed in Portugal is as set out in Annex III. Article 2 This Regulation shall enter into force on 7 November 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6' November 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 280, 29. 9. 1989, p. 2. 3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 312, 27. 10 . 1989, p. 20. 0 OJ No L 167, 25. 7. 1972, p. 9 . 0 OJ No L 197, 26. 7. 1988, p. 10 . O OJ No L 288, 6. 10 . 1989, p. 17. . (8) OJ No L 320, 1 . 11 . 1989, p. 72. (') OJ No L 266, 28 . 9 . 1983, p. 1 . O OJ No L 53, 1 . 3. 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p . 18 . No L 322/ 18 Official Journal of the European Communities 7. 11 . 89 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) I Current11 1st period12 2nd period1 3rd period2 4th period3 5th period4 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 1,170 0,000 21,469 51,02 56,63 1 036,67 162,69 191,72 18,107 13,645 35 396 3 384,34 178,89 3 037,51 0,00 4 233,72 1,170 0,000 21,614 51,37 57,01 1 043,67 163,79 193,01 18,230 13,738 35 635 3 382,83 178,89 3 060,18 0,00 4 253,43 1,170 0,000 21,580 51,29 56,95 1 042,03 163,49 192,71 18,196 13,665 35 570 3 329,02 178,89 3 052,08 0,00 4 232,01 1,170 0,000 22,298 53,01 58,95 1 076,70 169,09 199,12 18,819 14,173 36 772 3 435,48 178,89 3 152,39 0,00 4 346,68 1,170 0,000 22,580 53,67 59,70 1 090,32 171,27 201,64 19,062 14,374 37 245 3 487,43 178,89 3 195,32 0,00 4 393,61 1,170 0,000 22,858 54,52 60,74 1 103,74 173,41 204,12 19,300 14,463 37 572 3 461,14 178,89 3 215,16 0,00 4 385,70 7. 11 . 89 Official Journal of the European Communities No L 322/19 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 3,670 2,500 23,969 3,670 2,500 24,114 3,670 2,500 24,080 3,670 2,500 24,798 3,670 2,500 25,080 3,670 2,500 25,358 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 56,93 63,23 1 157,39 181,94 214,04 20,249 15,398 39 578 3 832,81 561,13 3 419,75 480,01 4 713,72 57,27 63,61 1 164,39 183,04 215,34 20,372 15,491 39 818 3 831,30 561,13 3 442,42 480,01 4 733,43 57,20 63,54 1 162,75 182,73 215,04 20,338 15,418 39 752 3 777,49 561,13 3 434,32 480,01 4 712,02 58,91 65,55 1 197,42 188,33 221,45 20,961 15,926 40 954 3 883,94 561,13 3 534,63 480,01 4 826,69 59,57 66,29 1 211,04 190,51 223,97 21,204 16,127 41 427 3 935,90 561,13 3 577,56 480,01 4 873,62 60,42 67,34 1 224,46 192,66 226,45 21,442 16,217 41 755 3 909,60 561,13 3 597,40 480,01 4 865,71 No L 322/20 Official Journal of the European Communities 7. 11 . 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 6,890 0,000 30,211 6,890 0,000 30,325 6,890 0,000 30,539 6,890 0,000 31,366 6,890 0,000 31,697 2. Final aids : (a) Seed harvested and processed in (') : Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 71.68 79.69 1 458,80 229,83 269,79 25,580 19,693 49 990 4 924,98 1 053,45 3 681,94 0,00 6 484,79 6 319,99 71,96 79,99 1 464,30 230,68 270,80 25,675 19,758 50 176 4 914,19 1 053,45 3 700,26 0,00 6 496,83 6 331,73 72,46 80,58 1 474,63 232,32 272,72 25,857 19,875 50 531 4 908,80 1 053,45 3 728,69 0,00 6 523,23 6 357,46 74,43 82,88 1 514,57 238,77 280,10 26,575 20,462 51 917 5 035,00 1 053,45 3 844,76 0,00 6 660,60 6 491,33 75,21 83,75 1 530,55 241,32 283,06 26,859 20,698 52 472 5 095,84 1 053,45 3 895,18 0,00 6 716,84 6 546,14 3. Compensatory aids :  in Spain (Pta) 3 633,68 3 652,00 3 680,90 3 796,97 3 847,39 4. Special aid :  in Portugal (Esc) 6 319,99 6 331,73 6357,46 6 491,33 6 546,14 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 DM 2,054280 2,050080 2,046020 2,042670 2,042670 2,032510 Fl 2,318270 2,311670 2,305500 2^99620 2,299620 2,282870 Bfrs/Lfrs 43,156500 43,132000 43,108800 43,077400 43,077400 43,002700 FF 6,974780 6,972870 6,971830 6,970230 6,970230 6,967500 Dkr 7,998750 8,004000 8,007810 8,008480 8,008480 8,010110 £Irl 1 0,771921 0,772107 0,772594 0,772890 0,772890 0,775129 £ 0,696128 0,698614 0,701108 0,703320 0,703320 0,709834 Lit 1 509,80 1 513,14 1 515,65 1 518,13 1 518,13 1 525,70 Dr 183,67500 186,10400 ^ 188,47600 190,78300 190,78300 195,57300 Esc 175,57400 176,07100 176,75600 177,79900 177,79900 180,80800 Pta 1 30,95400 131,39400 131,82100 132,18400 132,18400 13333000